NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 10, 2010*
                                  Decided March 11, 2010

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 09‐2618                                         Appeal from the 
                                                    United States District Court for the
CORNELL MORGAN ,                                    Northern District of Illinois, 
         Petitioner‐Appellant,                      Eastern Division.

       v.                                           No. 08‐CV‐16

NEDRA CHANDLER, Warden,                             Blanche M. Manning,
         Respondent‐Appellee.                       Judge.



                                         O R D E R

        Cornell Morgan was convicted by an Illinois jury of attempted first degree murder,
720 ILL. COMP. STAT. § 5/9‐1, and aggravated battery with a firearm, 720 ILL. COMP. STAT.
§ 5/12‐3, and sentenced to 22 years’ imprisonment.  After exhausting his state‐court
remedies, Morgan petitioned for a writ of habeas corpus, see 28 U.S.C. § 2254, claiming that


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Accordingly, the appeal is submitted on the briefs and the record.  See FED. R.
APP. P. 34(a)(2)(c). 
No. 09‐2618                                                                               Page 2

the state trial court violated his right to due process by failing to conduct a competency
hearing and, relatedly, that his trial counsel was ineffective for failing to investigate whether
he was fit to stand trial.  The district court denied the writ but certified both issues for
appeal.  We affirm.  

        We begin with the facts as presented to the state appellate court.  See Gonzales v. Mize,
565 F.3d 373, 379 (7th Cir. 2009) (factual determinations made by a state court are presumed
correct unless later rebutted by clear and convincing evidence).  At a hearing before jury
selection on Morgan’s competency to stand trial, the government and the defense stipulated
to the findings of a psychiatric evaluation prepared by Dr. Roni Seltzberg.  Dr. Seltzberg
had examined Morgan six months earlier and found him fit to stand trial.  Dr. Seltzberg
reported that although Morgan had benefitted from certain psychotropic drugs, he likely
would be competent to proceed without the medication.  According to the evaluation,
Morgan understood the charges against him, and the drugs did not seem to cloud his ability
to think.  Corroborating the evaluation were the statements of Morgan’s trial counsel, who
noted that Morgan had assisted him “very well” during the pretrial stages and concluded
that he “absolutely” had the capacity to continue to participate as the trial progressed. 

       After he was convicted, Morgan moved for a new trial, arguing that the state trial
court relied too heavily on the psychiatric evaluation, which he claimed failed to reflect
deterioration in his mental condition during the subsequent six months.  For support he
submitted two grievances he had filed during that period in which he complained that he
was depressed, that he could not sleep, that his medication was not working, and that he
was having thoughts about killing himself and others.  He noted in his motion that on the
evening of his competency hearing, he had been admitted to the jail’s hospital and had his
medication adjusted.  The trial court denied the motion.    

        On direct appeal the state appellate court affirmed Morgan’s conviction.  The court
was not persuaded that Morgan’s grievances and the adjusted dosage in his medication
undermined the findings of Dr. Seltzberg.  Even if they had, the court reasoned, the trial
court had supplied additional support for its fitness finding, including the assurance from
defense counsel that Morgan was prepared to assist in his defense, and the court’s own
observations that Morgan appeared to be cooperative with his attorney, responsive to
questions, and actively involved at each stage of the proceeding.  The Supreme Court of
Illinois declined review.  

       Morgan then filed this petition for a writ of habeas corpus, arguing (1) that he was
denied a formal fitness hearing in violation of his due‐process rights; and (2) that his trial
counsel was ineffective because he stipulated to the findings of a stale evaluation and failed
to investigate whether Morgan was competent to stand trial.  The district court denied the
No. 09‐2618                                                                                 Page 3

petition.  The court rejected the due‐process claim because it found no unreasonable or
inconsistent application of federal law.  The court found the ineffective‐assistance claim
procedurally defaulted because Morgan failed to raise it in his petition to the Supreme
Court of Illinois.

       This action is governed by the Antiterrorism and Effective Death Penalty Act. 
28 U.S.C. § 2254(d).  Morgan seeks relief from a state conviction that was reviewed on the
merits by a state court, and we will grant the petition only if the state appellate court’s
decision was contrary to clearly established Supreme Court precedent, called for an
unreasonable application of such precedent, or was based on an unreasonable
determination of the facts in light of the evidence presented to the trial court.  See id.; Lucas
v. Montgomery, 583 F.3d 1028, 1030 (7th Cir. 2009).  

         We turn first to Morgan’s due‐process claim.  We understand Morgan to argue that
the state appellate court violated his right to a reasonable opportunity to show that he was
not competent to stand trial.  He reasserts that the trial court conducted a cursory hearing
and improperly relied on the stipulated findings of Dr. Seltzberg; a deeper inquiry, he
insists, would have disclosed that his mental health had declined, and that on the first day
of trial he was without sleep and unaccustomed to changes in his medication.  

       A defendant is fit to stand trial if he understands the proceedings against him and is
capable of consulting with his lawyer in preparing his defense.  Godinez v. Moran, 509 U.S.
389, 396 (1993) (citing Drope v. Missouri, 420 U.S. 162, 171 (1975)).  Illinois codified this
standard in 725 ILL. COMP. STAT. § 5/104‐11, which provides that once a defendant presents a
“bona fide doubt” about his fitness, the burden shifts to the State to prove fitness by a
preponderance of the evidence.  The Supreme Court has ruled that the Illinois standard
adequately protects the due‐process rights of criminal defendants.  See Pate v. Robinson,
383 U.S. 375, 385 (1966).  

        Applying the bona fide doubt standard, the state appellate court concluded that the
trial court had no substantial reason to doubt Morgan’s ability—both before and during
trial—to understand the proceedings and consult with his attorney in preparing his defense. 
The court relied primarily on three sources: Dr. Seltzberg’s evaluation concluding that
Morgan was competent to proceed with or without medication; statements from Morgan’s
trial counsel suggesting that Morgan had assisted, and could continue to assist, in the
preparation of his defense; and the trial court’s observation that Morgan did just that—he
regularly consulted with his lawyer during trial and remained actively engaged at each
stage of the proceeding.  The court was unpersuaded by Morgan’s argument that the
psychiatric evaluation failed to reflect deterioration in his mental condition, and reasonably
so: the evaluation formed only part of the basis for the pretrial finding.  The trial court also
relied on unequivocal representations from defense counsel suggesting that Morgan was
No. 09‐2618                                                                                                      Page 4

competent to proceed.  In any event, neither the evidence of his mental disturbances nor the
change in his dosage was sufficient, by itself, to raise a bona fide doubt about his fitness. 
See People v. Eddmonds, 578 N.E.2d 952, 960 (Ill. 1991) (that petitioner suffered from a mental
disturbance did not create a presumption that he was unfit); see also Rever v. Acevedo,
590 F.3d 533, 538 (7th Cir. 2010) (adjustment in petitioner’s medication was not sufficient to
call his competency into question); People v. Steppan, 751 N.E.2d 32, 39 (Ill. App. Ct. 2001).   

             Having resolved Morgan’s due‐process claim, we can quickly dispose of the
ancillary argument that his lawyer was ineffective for failing to further investigate his
fitness for trial.  As the state appellate court properly concluded, if Morgan did not raise a
bona fide doubt about his fitness,  he could not show a reasonable probability that further
investigation would have changed the outcome of the proceeding.  See Sturgeon v. Chandler,
552 F.3d 604, 612 (7th Cir. 2009).  That aside, we agree with the district court’s conclusion
that Morgan procedurally defaulted this claim when he failed to raise it before the state
supreme court.  To avoid default, a habeas petitioner must present the federal issue at each
tier of state‐court review.  See 28 U.S.C. § 2254(b)(1)(A); Stevens v. McBride, 489 F.3d 883, 893‐
94 (7th Cir. 2007).  Morgan attributes his failure to do so to his mental condition.  But to
show good cause for the default, Morgan would have to identify a factor external to his
defense that precluded him from raising the claim in his petition to the Supreme Court of
Illinois.  Harris v. McAdory, 334 F.3d 665, 668 (7th Cir. 2003); Spreitzer v. Schomig, 219 F.3d
639, 647‐48 (7th Cir. 2000).  Mental illness is not such a factor.  Harris, 334 F.3d at 668‐69.  
                                                                                                                
                                                                                                                 AFFIRMED.